ORDER

PER CURIAM.
Appellant, Jimmy Parsons, appeals the judgment of the Circuit Court of St. Louis County denying his Rule 24.085 motion as untimely filed. We affirm.
We have reviewed the briefs of the parties and the legal file and find the motion court’s findings and conclusions are not clearly erroneous. The time limits of Rule 24.035 have been found valid, mandatory, and reasonable. Day v. State, 770 S.W.2d 692, 695 (Mo.banc 1989). As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).